— Appeals by the defendant from (1) a judgment of the County Court, Dutchess County (Greller, J.), rendered June 19, 2012, convicting him of criminal possession of a weapon in the second degree and menacing a police officer (five counts), upon his plea of guilty, and imposing sentence, and (2) a resentence of the same court, imposed October 16, 2012.
Ordered that the judgment and resentence are affirmed.
Contrary to the defendant’s contention, the plea of guilty was entered knowingly, voluntarily, and intelligently (see People v Blunt, 93 AD3d 675, 676-677 [2012]; cf. People v Divalentino, 109 AD3d 999, 1000-1001 [2013]; see generally People v Catu, 4 NY3d 242, 245 [2005]).
The resentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit. Dillon, J.E, Leventhal, Chambers and Miller, JJ., concur.